 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     DEREK BLUFORD
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                        )   Case No. 2:18-cr-0008-GEB
                                                      )
12                      Plaintiff,                    )   DEFENDANT’S MOTION TO MODIFY
                                                      )   CONDITIONS OF PRETRIAL RELEASE;
13   vs.                                              )   [PROPOSED] ORDER
                                                      )
14   DEREK BLUFORD,                                   )
                                                      )
15                      Defendant.                    )   Judge: Hon. Edmund F. Brennan
                                                      )
16                                                    )

17           Defendant Derek Bluford, by and through counsel of record, hereby moves this Court for
18   an order modifying his special conditions of pretrial release to remove Special Conditions 9, 10,
19   and 11. (ECF No. 18.) Those conditions are as follows:
20           9.  You must participate in a cognitive behavioral therapy program as directed
                 by the pretrial services officer. Such programs may include group sessions
21               led by a counselor or participation in a program administered by the Pretrial
                 Services office;
22           10. You shall not be employed or operate any business that provides legal
                 services; and
23           11. You may work as a business developer/salesperson. However, you shall not
                 work in any capacity which involves: (1) fiduciary responsibility; (2)
24               facilitation of financial transactions; (3) access to financial accounts or
                 personal information; or (4) financial negotiations or any financial
25               discussions with clients except for directing them to other staff.
26   The proposed modification has been reviewed and approved by Pretrial Services Officer Taifa
27   Gaskins. The government is not opposed to this proposed modification. All other conditions
28

      United States v. Derek Bluford, 2:18-cr-0008-        -1-     Defendant’s Unopposed Motion to Modify
      GEB                                                          Conditions of Pretrial Release
 1   would remain in full force.

 2           Mr. Bluford has been on pretrial supervision since his initial appearance in January 2018.

 3   During that time, his supervision has been satisfactory and he has graduated from the MRT

 4   program. Pretrial services reports that Mr. Bluford often attends MRT as an alumni to offer

 5   assistance and mentorship. After discussing Mr. Bluford’s progress and adjustment to

 6   supervision with his pretrial services officer, the undersigned believes that the aforementioned

 7   conditions are no longer necessary to reasonably assure Mr. Bluford’s appearance (he has

 8   attended all court hearings), or the safety of the community. Thus, those conditions no longer

 9   represent the least restrictive conditions necessary.

10
11
12                                                    Respectfully submitted,

13                                                    HEATHER E. WILLIAMS
                                                      Federal Defender
14
15   Date: August 15, 2019                            /s/ Jerome Price
                                                      JEROME PRICE
16                                                    Assistant Federal Defender
                                                      Attorneys for Defendant
17                                                    DEREK BLUFORD

18
19
20
21
22
23
24
25
26
27
28

      United States v. Derek Bluford, 2:18-cr-0008-     -2-      Defendant’s Unopposed Motion to Modify
      GEB                                                        Conditions of Pretrial Release
 1                                                    ORDER

 2           IT IS HEREBY ORDERED, the Court, having received and considered the Defendant’s

 3   unopposed motion, and good cause appearing therefrom, hereby GRANTS the motion. The

 4   conditions of pretrial release imposed on Defendant Derek Bluford shall be modified to remove
 5   the following conditions:
 6           9.  You must participate in a cognitive behavioral therapy program as directed
                 by the pretrial services officer. Such programs may include group sessions
 7               led by a counselor or participation in a program administered by the Pretrial
                 Services office;
 8           10. You shall not be employed or operate any business that provides legal
                 services; and
 9           11. You may work as a business developer/salesperson. However, you shall not
                 work in any capacity which involves: (1) fiduciary responsibility; (2)
10               facilitation of financial transactions; (3) access to financial accounts or
                 personal information; or (4) financial negotiations or any financial
11               discussions with clients except for directing them to other staff.
12
      All other conditions of release remain in full force and effect.
13
14
     Dated: August 19, 2019                           ________________________________
15                                                    HON. EDMUND F. BRENNAN
16                                                    United States Magistrate Judge

17
18
19
20
21
22
23
24
25
26
27
28

      United States v. Derek Bluford, 2:18-cr-0008-    -3-      Defendant’s Unopposed Motion to Modify
      GEB                                                       Conditions of Pretrial Release
